Title: From George Washington to John Hunter, 16 May 1755
From: Washington, George
To: Hunter, John



[Winchester, 16 May 1755]
To Jno. Hunter Esqr.HamptonSir

I have Orders from the Genl, and Instructions from Mr Johnston, the Dy Paymaster Genl to receive 4,000£s Sterg at the rate of £4.0.7¼ pr Oz.; which will they say suffice for the present contingencies. I have therefore dispatchd this express, with orders to make all imaginable haste to you, who I am told will imediately repair to Wmsburg with the money, and pay it there, according to contract. I must beg your utmost diligence in this affair as I have Order’s not to wait, because

the whole Army will halt at Wills Creek till I return, at an immense expence.
I have Letter’s from the Genl and Paymaster, with Bills and proper Instruction’s; all of which I shall deliver when I have the pleasure of meeting you, which & this I expect will be (in Williamsburg) on Wednesday next, as I am now upon my way down, and shall delay no time. I am &ca on the journey.

G.W——n
Winchester 16th May 1755

